Citation Nr: 0736163	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-09 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to December 9, 1992 
for additional compensation benefits based on a dependent 
child born in May 1983.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to February 
1969 and from November 1970 to January 1974.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that added the veteran's dependent child, born in May 1983, 
to the veteran's compensation award, effective May 1, 1994.  
Subsequent to that decision, the RO changed the effective 
date to December 9, 1992.  

In his March 2005 substantive appeal, the veteran requested a 
Board Hearing at a local VA office.  In March 2006, the 
veteran withdrew that request and asked for a hearing before 
a local hearing officer.  In May 2006, the veteran testified 
at a personal hearing before a Decision Review Officer (DRO).  
A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  A child of the veteran's was born in May 1983.

2.  On May 16, 1984, VA received notice of the existence of 
the veteran's child, born in May 1983.  

3.  Prior to May 16, 1984, VA did not receive notice of the 
existence of the veteran's child, born in May 1983.  

4.  VA did not receive evidence of the name, place of birth, 
and month and year of birth of the veteran's child, born in 
May 1983, until more than one year after the birth of the 
child.  



CONCLUSION OF LAW

The criteria for an effective date of May 16, 1984, but no 
earlier, for additional compensation benefits based upon a 
dependent child born in May 1983, have been met.  38 U.S.C.A. 
§§ 1115, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.204, 3.401 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than December 9, 
1992 for additional compensation benefits due to a dependent 
child born in May 1983.  During the May 2006 DRO hearing, he 
asserted that, in February and June 1984, he informed VA of 
the birth of his son.  This claim turns on the date that VA 
first received notice of the existence of this child and the 
date that VA first received evidence of the birth of this 
child.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the "date of receipt of the claim" or 
the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.

As to compensation for dependents, additional compensation is 
payable to veterans with a combined disability evaluation of 
30 percent or more for their dependents.  38 U.S.C.A. § 1115.  
The veteran has had disability evaluated as greater than 30 
percent disabling since January 1974.

The effective date of the award of any benefit or any 
increase therein by reason of marriage or the birth or 
adoption of a child shall be the date of such event if proof 
of such event is received by the Secretary within one year 
from the date of marriage, birth, or adoption.  38 U.S.C.A. § 
5110(n).  

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
year of notification of such rating action; (4) date of 
commencement of veteran's award.  38 C.F.R. § 3.401(b).

38 C.F.R. § 3.401(b) further defines the date of claim for 
additional compensation for a dependent child as the date of 
birth of the child, if the evidence of the event is received 
within one year of the event, otherwise, the date notice is 
received of the dependent's existence, if evidence is 
received within one year of the VA request.  Id.  VA will 
generally accept the written statement of a claimant as proof 
of birth of a child, provided that, along with other 
requirements, the statement contains the date (month and 
year) and place of the birth, and the full name of the child.  
38 C.F.R. § 3.204(a)(1).  

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c) 
(exclusions not factually applicable here), payment of 
monetary benefits based on original, reopened, or increased 
awards of compensation, pension, or dependency and indemnity 
compensation may not be made for any period earlier than the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 
3.31.  

Contained in the veteran's vocational rehabilitation folder 
is a VA FORM 22-1902 COUNSELING RECORD - PERSONAL 
INFORMATION, in which the veteran listed the ages of his 
children as 1, 14, 16, and 21.  This form is filled out in 
pencil, rather than ink.  This form is not dated by the 
veteran, nor is there a date stamp indicating when it was 
submitted to VA.  However, filed next in this folder, and 
also filled out in pencil, is a VA FORM 22-1902 PROTECTION OF 
PRIVACY INFORMATION STATEMENT signed by the veteran and dated 
by the veteran as May 16, 1984.  Given this similarity, and 
the lack of a date stamp, the Board finds that both documents 
were received by VA on May 16, 1984.  

These documents provided VA notice of the existence of the 
veteran's child born in 1983.  It follows from 38 C.F.R. § 
3.401(b)(1)(ii), that an award of additional benefits would 
become effective on the date of that notification so long as 
evidence of the child's birth was received within one year of 
VA's request.  

Although the veteran's claims file contains several letters 
sent to the veteran between May and October 1984 addressing 
entitlement to vocational rehabilitation benefits and 
overpayments, none of these letters mention his dependents or 
request any further information from him regarding his 
dependents.  Nor does the veteran's vocational education 
rehabilitation folder contain evidence of such a request.  As 
38 C.F.R. § 3.401(b)(1)(ii) contemplates a request by VA for 
such evidence, absent such a request, the veteran cannot be 
said to have failed to meet his duty under that particular 
subsection.  

Importantly, as provided by this regulation, the one year 
period during which the veteran can provide evidence of the 
birth of a child and retain the effective date of date of 
notice of the existence of the child, begins to run on the 
date that VA requests that information.  

The first evidence that could be construed as a request for 
evidence of this child's birth, albeit that it was not 
intended as such, is the general notice contained in a VA 
FORM 21-8764 DISABILITY COMPENSATION AWARD ATTACHMENT 
IMPORTANT INFORMATION, enclosed with a benefits award letter 
sent to the veteran in October 2002.  

In February 2003, VA received a copy of the birth certificate 
of the veteran's child, born in May 2003.  This document 
provides the name, place of birth, date of birth, and 
relationship to the veteran of this child.  Listed on this 
birth certificate is an ISSUED date in October 1991.  

Because this birth certificate was received within one year 
of the October 2002 letter, the requirements of 38 C.F.R. § 
3.401 (b)(1)(ii) were met and the veteran is entitled to an 
effective date no later than May 16, 1984 for additional 
benefits due as a result of this child.  

The Board now turns to determining whether the veteran is 
entitled to an effective date, for benefits due as a result 
of this child, of the date of birth of the child.  38 C.F.R. 
§ 3.401(b)(1)(ii) provides that the effective date for 
benefits due as a result of a dependent child shall be the 
date of the birth of the child if evidence of the event of 
the child's birth is received by VA within one year of that 
birth.  

Here, the record does not show that the name, place of birth, 
or month and year of birth of this child was received by VA 
within one year of the child's birth.  The regulatory 
language contained in 38 C.F.R. § 3.401(b)(1)(ii), indicating 
that VA will request evidence upon notification of the 
existence of the child, is not found in C.F.R. § 
3.401(b)(1)(i).  Although VA was put on notice of the 
existence of the veteran's child by the veteran's listing of 
a one year old child on the May 1984 document, that meager 
description did not meet the regulatory requirements of 
showing the event of the birth of the child.  As the 
requirements of C.F.R.  § 3.401(b)(1)(i) have not been met, 
there is no basis for VA to assign an effective date, for 
benefits due the veteran as a result of this child, of the 
date of the child's birth or any date prior to the date VA 
received notice of the existence of this child.  

Also taken into consideration by the Board are the copies of 
two letters bearing the veteran's signature, and date stamped 
in May 2006, that the veteran submitted to VA at the time of 
the May 2006 DRO hearing.  

At the upper portion of one letter, is the typed date 
February 21, 1984.  At the upper portion of the other letter 
is the typed date June 8, 1983.  Both letters are addressed 
to the Waco, Texas VA RO.  Each letter stated that a birth 
certificate of the veteran's child was enclosed.  Submitted 
in May 2006, along with these letters, are copies of the same 
birth certificate referenced above, with the same "ISSUED" 
date, in October 1991 (years after the letters were alleged 
to have been submitted).  Further, the letter appears to be 
typed on a computer and in a font that did not exist is 1983 
and photocopied using photocopiers that were not readily used 
in 1983. 

The veteran testified that he "sent" these to VA in 1983 
and 1984, respectively.  Hearing transcript at 2 - 3.  

Such facts only provide evidence against this claim, 
undermining the veteran's overall credibility. 

After a careful review of the veteran's claims folder and his 
vocational rehabilitation folder, the Board does not find the 
originals or any other copies of these letters.  More 
importantly, the Board finds no copies of a birth certificate 
for this child with an issuance date prior to October 1991, 
or any other document with a date earlier that October 1991 
containing the child's name, month and year of birth, or 
place of birth.  

In any event, the veteran's statements, including his 
testimony, that he sent these letters to VA contemporaneous 
to the dates typed on the letters is not sufficient evidence 
to warrant assignment of an effective date of the date of 
birth of this child for benefits due the veteran as a result 
of this child.  See McColley v. West, 13 Vet. App. 553, 555-
56 (2000) ( a claimant's sworn statement that he or she 
mailed documents to VA does not serve to secure an earlier 
effective date  because "an award of dependency benefits is 
not contingent on the 'mailing' of the required evidence, but 
rather on its 'receipt' by VA).  

Furthermore, absent clear evidence to the contrary, the law 
presumes the regularity of the government's administrative 
processes.  Jones v. West, 12 Vet. App. 98, 100 (1998); 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  The 
United States Court of Appeals for Veterans claims has 
specifically held that a statement by a claimant, standing 
alone, is not sufficient to rebut the presumption of 
regularity afforded VA operations.  Jones 12 Vet. App. at 
102.  In the instant case, the Board finds that the veteran's 
statements and testimony do not constitute the clear evidence 
required to rebut the presumption of regularity that VA 
properly carried out its administrative process of 
associating evidence with the veteran's claims file and/or 
the vocational rehabilitation file when the evidence was 
received.  

The record shows that VA first received evidence of the name, 
date of birth and place of birth of the veteran's child, born 
in May 1983, more than one year after the birth of the child.  
Clear evidence necessary to rebut the presumption of 
regularity afforded VA's administrative processes has not 
been received.  Hence, an effective date of the date of birth 
of this child, for benefits due the veteran as the result of 
the child, is not warranted.  

Based on the above, an effective date of May 16, 1984, but no 
earlier, is warranted with regard to benefits due the veteran 
because of his dependent child, born in May 1983.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule beyond 
this date.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the veteran was not provided with VCAA notice.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the Federal Circuit, some other possible circumstances that 
could demonstrate that VA error did not prejudice the 
claimant include where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication for the 
following reasons. As only the effective date for recognition 
of the veteran's dependent child is at issue, lack of notice 
as to veteran status, existence of a disability, a connection 
between the veteran's service and the disability, or the 
degree of disability cannot prejudice the veteran.  
Significantly, the lack of notice has not affected the 
essential fairness of the adjudication because the veteran 
has demonstrated actual knowledge of the four elements 
specified in 38 C.F.R. § 3.159(b)(1) as far as establishing 
an earlier effective date.  

The only points of contention in this case is the date VA 
first received notice of the existence of this child, born in 
May 1983, and the date that VA first received evidence of the 
birth of this child.  In his August 2004 notice of 
disagreement, the veteran contended that the effective date 
of an increase of disability benefits as a result of an 
additional dependent should be in May 1983, stating that he 
notified VA of the existence of this child and provided VA 
with a copy of the child's birth certificate, in June 1983, 
one month after the child's birth.  The veteran clearly 
understands that the date he provided VA with this evidence 
is crucial to his claim.  

During the May 2006 DRO hearing, the veteran's representative 
asked him to submit the proof that the veteran had, in this 
regard.  Hearing transcript at 2.  The veteran responded by 
submitting copies of letters he contends that he sent to VA 
shortly after his child's birth.  Id. at 2.  This clearly 
demonstrates that the veteran is aware of the evidence needed 
to substantiate his claim and that he is permitted to submit 
evidence in his possession.  He is also aware of VA's duties 
in obtaining evidence as he requested that the RO review his 
vocational rehabilitation folder prior to readjudicating his 
claim.  Id. at 8.  

Because the veteran has actual knowledge of that which VCAA 
notice would have provided, the lack of notice has not 
resulted in prejudice to the veteran.  Remanding this claim 
to provide the veteran with notice of that which he is 
already aware would serve no useful purpose.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In a May 2006 supplemental statement 
of the case, the RO indicated that it had reviewed all 
evidence of record, including the veteran's vocational 
rehabilitation folder.  The veteran submitted copies of 
letters dated in June 1983 and February 1984, that he claims 
to have contemporaneously sent to VA, and copies of the 
child's birth certificate.  A DRO hearing, chosen by the 
veteran in lieu of a Board hearing, was conducted in May 
2006; providing the veteran with an opportunity to set forth 
his contentions.  A medical examination is not indicated due 
to the nature of this claim.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
is not already in VA's possession.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An effective date of May 16, 1984, but no earlier, for VA 
benefits due the veteran as the result of his child born in 
May 1983, is granted; subject to the law and regulations 
governing the award of monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


